DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 7 is rejected under 35 U.S.C. 101 because the claims is directed to a computer-readable medium and such medium may cover transitory medium which is not a patentable subject category. 

Allowable Subject Matter
Claim(s) 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-3, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Every (US 2018/0242081 A1) and Morita et al. (US 2020/0213798 A1).

Claim 1, the prior art disclose of  a sound pickup loudspeaker apparatus to be installed in a vehicle, the sound pickup loudspeaker apparatus collecting a target sound emitted from a first seat in the vehicle, playing back the collected target sound to a listener seated in a second seat in the vehicle from a second sound amplifying device disposed in a direction different from the first seat from the perspective of the listener, and furthermore playing back the collected target sound to the listener from a first sound amplifying device disposed in the same direction as the first seat from the perspective of the listener (fig.1 (104); par [13]/the various amplification devices in respective seats) , and comprising: processing circuitry configured to: execute a first gain adjustment processing in which the processing circuitry multiplies the target sound by a first gain and outputs the target sound to the first sound amplifying device (fig.1 (102/104); fig.4 (410); par [14]);  execute compensating processing in which the processing circuitry compensate the target sound by an amount of time obtained by adding a time for achieving a precedence effect to a delay time of the first sound amplifying device relative to the second sound amplifying device, the delay time 

	But the art never specify of any delay processing for the sound effect for the listener at certain seat. But such concept of implementing delay function wherein a delay processing is implemented for precedence effect for various listeners with amplifying device is noted therein (fig.2 (14); abstract; par [4-5]). Thus, one of the ordinary skills in the art could have modified the art by adding such delay function wherein a delay processing is implemented for precedence effect for various listeners with amplifying device so as to reduce discomfort associated with perceived sound. 

	Thus the combined teaching of the mentioned prior arts, further disclose of and execute a second gain adjustment processing in which the processing circuitryin the first gain adjustment processing the processing circuitry [[unit]] adjusts the first gain to a low value and in the second gain processing the processing circuitry [[unit]] adjusts the second gain to a high value (Ev-par [14, 29]).  

2. (Currently Amended) A sound pickup loudspeaker apparatus to be installed in a vehicle, the sound pickup loudspeaker apparatus collecting a target sound emitted from a first seat in the vehicle, playing back the collected target sound to a listener seated in a second seat in the vehicle from a second sound amplifying device disposed in a direction different from the first seat from the perspective of the listener, and furthermore playing back the collected target sound to the listener from a first sound amplifying device disposed in the same direction as the first seat from the perspective of the listener (Ev-fig.1 (104); par [13]/the various amplification devices in respective seats) and comprising: processing circuitry configured to: execute[[a]] first gain adjustment processing in which the processing circuitryexecute [[a]] target sound enhancement processing in which the processing circuitry enhances the target sound from a signal collected by one or more microphones; and execute [[a]] second gain adjustment processing in which the processing circuitry multiplies the enhanced target sound by a second gain and outputs the target 

	But none of the prior art disclose of enhancing target sound related to a delay parameter. But such concept of implementing delay effect enhancement wherein enhancing target sound related to a delay parameter is noted therein (fig.2 (14); abstract; par [4-5]). Thus, one of the ordinary skills in the art could have modified the art by adding such enhancing target sound related to a delay parameter so as to reduce discomfort associated with perceived sound. 

	The prior art further disclose of such aspect as in the first gain adjustment processing the processing circuitry [[unit]] adjusts the first gain to a low value and in the second gain adjustment processing the processing circuitry [[unit]] adjusts the second gain to a high value (Ev-par [14, 29]).    

3. (Currently Amended) The sound pickup loudspeaker apparatus according to claim 1 or 2, wherein a target sound for adjustment that is emitted from the first in the first gain adjustment processing the processing circuitry [[unit]] sets, as the first gain, the lower of a minimum gain at which the listener can hear the target sound for adjustment that is played back and a maximum gain of a range that does not produce feedback, and  in the second gain adjustment processing the processing circuitry [[unit]] sets, as the second gain, the lower of the minimum gain at which the listener can hear the target sound for adjustment that is played back and the maximum gain of a range that does not produce feedback (Ev-par [17,23,29,32]/the gain has a certain range while reducing feedback effect).  

  
5. (Currently Amended) A sound pickup loudspeaker method using a sound pickup loudspeaker apparatus that includes processing circuitry and isprocessing circuitry multiplying the target sound by a first gain and outputting the target sound to the first sound amplifying device (fig.1 (102/104); fig.4 (410); par [14]); a compensating step of the processing circuitry delaying the target sound by an amount of time obtained by adding a parameter for achieving a precedence effect to a delay time of the first sound amplifying device relative to the second sound amplifying device, the delay time being obtained from a positional relationship between the first sound amplifying device, the second sound amplifying device, and the listener (par [23, 32, 43]/a certain compensation effect for precedence effect was implemented).

But the art never specify of any delay processing associated with the compensating effect for achieving precedence effect. But such concept of implementing delay function wherein a delay processing is implemented for precedence effect for various listeners with amplifying device is noted therein (fig.2 (14); abstract; par [4-5]). Thus, one of the ordinary skills in the art could have modified the art by adding such delay function wherein a delay processing is 

	The prior art further disclose of a second gain adjustment step of the processing circuitry multiplying the delayed target sound by a second gain and outputs the target sound to the second sound amplifying device (Ev-fig.1 (102/104); fig.4 (410); par [14]); wherein the first gain adjustment step adjusts the first gain to a low value and the second gain adjustment step adjusts the second gain to a high value  (Ev-par [14, 29]).   


6. (Currently Amended) A sound pickup loudspeaker method using a sound pickup loudspeaker apparatus that includes processing circuitry and is installed in a vehicle, the sound pickup loudspeaker apparatus collecting a target sound emitted from a first seat in the vehicle, playing back the collected target sound to a listener seated in a second seat in the vehicle from a second sound amplifying device disposed in a direction different from the first seat from the perspective of the listener, and furthermore playing back the collected target sound to the listener from a first sound amplifying device disposed in the same direction as the the processing circuitry multiplying the target sound by a first gain and outputting the target sound to the first sound amplifying device (fig.1 (104); fig.4 (410); par [14]); a target sound enhancement step of the processing circuitry enhancing the target sound from a signal collected by one or more microphones; and a second gain adjustment step of the processing circuitry multiplying the enhanced target sound by a second gain and outputs the target sound to the second sound amplifying device (fig.1 (102/104); fig.4 (410); par [14]);  wherein the target sound that is enhanced has parameter relative to the target sound that is not enhanced(par [23, 32, 43]/a certain compensation effect for precedence effect was implemented).

	But none of the prior art disclose of enhancing target sound related to a delay parameter. But such concept of implementing delay effect enhancement wherein enhancing target sound related to a delay parameter is noted therein (fig.2 (14); abstract; par [4-5]). Thus, one of the ordinary skills in the art could have modified the art by adding such enhancing target sound related to a delay parameter so as to reduce discomfort associated with perceived sound. 

The prior art further disclose of the first gain adjustment step adjusts the first gain to a low value and the second gain adjustment step adjusts the second gain to a high value (Ev-par [14, 29]). 
  
Claim(s) 7 which cite in substance the same feature as in claim(s) 1 has been analyzed and rejected accordingly. 

Claim 8, the prior art disclose of a sound pickup loudspeaker apparatus to be installed in a vehicle, the vehicle being assumed to have two or more sound pickup and amplification positions, and the apparatus comprising: a first microphone disposed in a position where it is easier to collect a sound produced by a first individual located at a first one of the sound pickup and amplification positions than a sound produced by an individual located at another of the sound pickup and amplification positions (fig.1 (102); par [32]/the sound to pick up sound and be amplified); a second speaker disposed at a position that reaches a second individual located at a second one of the sound pickup and amplification positions more easily than an individual located at another of the sound pickup and amplification positions, and that is in a direction different from the first 

	But the art never specify that the sound from the first speaker reach an ear of the individual before the sound of the second speaker, but it shall be noted such aspect of varying the sound to be reach at ear of user including sound from the first speaker reach an ear of the individual before the sound of the second speaker is noted (M-par [3-4; fig.2 (144)); thus, one of the ordinary skills in the art could have modified the art by adding such aspect as varying the sound to be reach at ear of user including sound from the first speaker reach an ear of the individual before the sound of the second speaker so as to create the sound image effect for the listener. 



	But the art never disclose of such specific as the second speaker to emit the sound after the first speaker begins emitting sound,   but it shall be noted such aspect of varying the sound to be reach second speaker to emit the sound after 

Claim 10, the prior art disclose of a sound pickup loudspeaker apparatus to be installed in a vehicle, the apparatus comprising: a microphone that collects a target sound emitted from a first seat (fig.1 (102); par [13]); a first speaker disposed in a direction of the first seat relative to a second seat (fig.1 (104); par [13]); and a second speaker, which is disposed in a direction different from the direction of the first seat relative to the second seat and in a position closer to the second seat than the first speaker (fig.1 (104B); par [13]), wherein the target sound collected by the microphone is emitted from the first speaker and the second speaker, the target sound emitted from the first speaker reaches the second seat along with the sound emitted from the second speaker, and the target sound is emitted from the second speaker at certain gain to that of the first speaker (par [13-14, 32, 23, 29]/the gain of each speaker is adjusted accordingly).  

	Although, the art never, limit such aspect as having the second speaker being at louder volume than the first speaker, but one could have varied the volume of each speaker as noted (par [32]) by specify such second speaker being at louder volume than the first speaker for same expected result as to enable the sound to be true to original speech location.

	Although, the art never specify as the first speaker reaches the seat before the sound emitted from the second speaker, but it shall be noted the art disclose of varying the sound by each speaker including having such first speaker reaches the seat before the sound emitted from the second speaker (M-par [3-4; fig.2 (144)); thus, one of the ordinary skills in the art could have modified the art by adding such aspect as varying the sound to be reach at ear of user including first speaker reaches the seat before the sound emitted from the second speaker so as to create the sound image effect for the listener. 

11. (New) The sound pickup loudspeaker apparatus according to claim 10, wherein the target sound emitted from the first speaker reaches the second seat before the sound emitted from the second speaker, so that a listener seated in 

Claim 12, the sound pickup loudspeaker apparatus according to claim 11, wherein a difference in volume between the sound emitted from the first speaker and the sound emitted from the second speaker is for suppressing feedback caused by the target sound (par [17]/feedback mitigation through gain control of speaker-microphone pair).  

13. (New) The sound pickup loudspeaker apparatus according to claim 12, wherein a gain of the sound emitted from the first speaker is adjusted as desired, and a gain of the sound emitted from the second speaker is adjusted to be as desired (par [14, 29, 32]/each speaker may be gain adjusted as desired).   


	Although, the art never, limit such aspect as having the gain associated with first speaker to be as small as possible and gain for the second speaker to be as large as possible, but one could have varied the volume of each 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DISLER PAUL/Primary Examiner, Art Unit 2654